         Case 1:18-cv-12216-PAE Document 63 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BEARDS, et al.,

                                       Plaintiffs,                     18 Civ. 12216 (PAE)
                        -v-
                                                                            ORDER
 BRONXCARE HEALTH SYSTEM, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       It has come to the Court’s attention that some items of documentary evidence cited in

plaintiffs’ Local Rule 56.1 response are not attached as exhibits to plaintiffs’ accompanying

submissions or otherwise available on the docket. See, e.g., Dkt. 58 ¶¶ 17–18 (citing to

deposition testimony from Ashley Beards and Jewan Singh). Plaintiffs are directed to file

forthwith copies of any documents cited in their Rule 56.1 response.



       SO ORDERED.
                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 3, 2021
       New York, New York
